            Case 1:19-cr-03595-KWR Document 30 Filed 02/27/20 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                 Plaintiff,

v.                                                                           Cr. No. 19-3595-KR

ANGELITA BENALLY,

                 Defendant.

             UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE
                        (For Ruling Before a Magistrate Judge)

       Defendant Angelita Benally, by and through her counsel of record, Assistant Federal Public

Defender Emily P. Carey, moves this court to modify the existing Order Setting Conditions of

Release (Doc. 16). Specifically, Ms. Benally is requesting that the Court allow her to be released

from the third party custody of the La Pasada Halfway House and permit her to reside with her

partner, Dirk Home, at his residence in Albuquerque, New Mexico. As grounds, Ms. Benally states

the following:

       1.        On October 21, 2019, the Court held a detention hearing at which Ms. Benally

requested release on account of her minimal criminal history, her family ties, and her need for

continued medical care with providers in Albuquerque. The Court authorized Ms. Benally’s

release to the third party custody of the La Pasada Halfway House in Albuquerque, New Mexico.

When space became available at La Pasada on October 28, 2019, the Court entered an Order

Setting Conditions of Release (Doc. 16). Ms. Benally has been residing at the La Pasada Halfway

House since that time.

       2.        Ms. Benally has complied with all of the conditions of her pretrial release without

incident. She has benefitted from continuity of medical care and gained greatly from weekly



                                                  1
            Case 1:19-cr-03595-KWR Document 30 Filed 02/27/20 Page 2 of 3




counseling sessions. When Ms. Benally’s medical providers cleared her to work, albeit with

restrictions, Ms. Benally proactively sought assistance from the Department of Vocational

Rehabilitation and advises that she sent out over thirty employment applications and has had some

interviews. Ms. Benally continues to undergo random urinalysis exams, all of which have returned

negative results. In short, Ms. Benally has performed well on pretrial release.

       2.       Ms. Benally entered into a plea agreement with the United States on February 21,

2020 (Doc. 27). At the change of plea hearing, the Court allowed Ms. Benally to remain on release

pending sentencing pursuant to 18 U.S.C. § 3143. (Doc. 28). Sentencing in this matter is presently

set for May 21, 2020, and Ms. Benally remains out of custody.

       3.       Ms. Benally requests the Court’s permission to allow her to terminate residence at

the La Pasada Halfway House and to reside with her partner Dirk Home at his residence here in

Albuquerque. Among other reasons for this request, Ms. Benally wishes to spend as much time

with loved ones as she can before her sentencing – something that has been difficult because of

the restrictive visiting hours at La Pasada in combination with her family members’ work

schedules and, in the case of her mother and sisters, geographical distance.

       4.       United States Pretrial Services Officer (USPO) Krystle Avrit does not oppose Ms.

Benally’s request. USPO Avrit has completed an assessment of Ms. Benally’s proposed residence

with Mr. Home and has approved the residence.

       5.       Assistant United States Attorney Frederick T. Mendenhall, III does not oppose Ms.

Benally’s request.

       WHEREFORE, for the foregoing reasons, Ms. Benally respectfully requests that the Court

modify her conditions and release her from the third party custody of the La Pasada Halfway House

so that she may reside with her partner Dirk Home at his residence in Albuquerque. All previously



                                                 2
         Case 1:19-cr-03595-KWR Document 30 Filed 02/27/20 Page 3 of 3




issued conditions in the Order Setting Conditions of Release, filed October 28, 2019, would remain

in place (Doc. 16).

                                             Respectfully Submitted,

                                             FEDERAL PUBLIC DEFENDER
                                             111 Lomas NW, Suite 501
                                             Albuquerque, NM 87102
                                             (505) 346-2489

                                             Electronically filed February 27, 2020
                                             /s/ Emily P. Carey
                                             Assistant Federal Public Defender
                                             Attorney for Defendant


                                CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification to the following:
Frederick Mendenhall III, Assistant United States Attorney.

                                             Electronically filed February 27, 2020
                                             /s/ Emily P. Carey
                                             Assistant Federal Public Defender




                                                3
